Title: From George Washington to George William Fairfax, 30 June 1786
From: Washington, George
To: Fairfax, George William



My dear Sir
Mount Vernon 30th of June 1786

Better late than never, is an adage not less true, or less to be respected, because it is old.
The letter I am now about to write to you, ought to have been written many a day ago; but however strange it may seem, it is nevertheless true, that I have not had leizure (though more than two years have elapsed since my return to what the world calls retirement) to overhaul papers, & inspect transactions, which preceeded the revolution.
Having abundant reason to distrust my memory, I did not incline to write to you fully respecting the trust with which you had invested me, till I could go into a thorough examination of all the papers to which it had given birth; that I might not only satisfy you in the best manner the nature of the case would admit; but myself also with respect to the transactions. How, methinks

I hear you say, could the inspection of these papers be a work of so much time? It would not, indeed, Sir, if the papers had been properly arranged, and my time had been more at my own disposal; but a house never clear of Company—a continual reference to me of old matters (with which I ought not to have been troubled)—& corrispondencies innumerable, following several hasty removals of my papers from book presses to Trunks, and thence into the Country when the British armed Vessels would make their appearance, had thrown the whole into such disorder & confusion that it was next to impossible to come at any paper that was wanting.
I have now taken up the business with your letter of the first of Jany 1773, with which it commenced, and having gone through all the papers respecting it, from that date to the present moment, I am exceedingly sorry to find that the greater part of it has been managed so little for your interest, & so repugnant to my wishes. Till my Country called my Services to the field (in which I spent almost nine years,) I acted, in every respect for you as I should have done for myself; but after bidding adieu to my family & home (to which in case of adverse fortune I never expected to return) a general wreck of my affairs, as well as yours, succeeded—Aware of the probability of this, I perceive by the copy of a letter which I wrote to you from Cambridge the 26th of July 1775 (so soon as I had taken the command of the Army) that I informed you in strong terms of the indispensable necessity of appointing another Attorney, as I could not, from my then situation, give any attention to private concerns. A little before that, from Philadelphia, in a letter dated the 31st of May, I inclosed you several Bills which I then mentioned, and ever since have thought, were to the full amount of what I owed you, till the late investigation of the papers hath discovered that I am yet indebted to you in the sums of £169.12.6 for Goods bought at your Sale the 15th of August 1774, and £91.11.9 for those purchased at the subsequent one on the 5th of december following; which with some other credits, make the balle due to you £207.13.
That I should have informed you in that letter, that the remittances were to the full amount of what I then owed is easily accounted for, and was proper at the time; because the sums just mentioned did not become due (according to the conditions of

the sale) till twelve months thereafter; but why it should not have occured to me afterwards, is most difficult to solve; and is of no great importance to do it now; yet, I can assure you with much truth, that till within these few days I thought the accts betwn us were so near a ball[anc]e as to render it of little consequence when they were exhibited. I was led into this belief from two circumstances: first, having omitted to credit you in my Ledger by the amount of my purchases at the sales, I wanted that remembrancer of a fact which a variety of occurrances, & close attention to other matters had entirely obliterated. And 2d by having recurrence to the copies of my last letters to you, written after I had left home and which were always at hand, I was deceived by the information there given that the remittances were competent. The inclosed acct, commencing with the balle of the one transmitted the 6th of April 1775 does, I believe, comprehend every thing between us; for the balle I give you a draft on Wakelin Welch Esqr. of London for £155.14.9 Sterling. I have drawn this at the legal exchange as settled by Act of Assembly, altho the currt exchange is 40 pr ct, which would have reduced the above sum to £148.6.5[.] I have allowed no interest on what I am owing you; The reasons I will frankly communicate. If they are not satisfactory, it may be drawn for hereafter. first, even if there had been any person appointed by you to have received the money from me when it became due, I could not have reconciled it with my conscience to have paid the nominal sum in paper bills of credit (which was the only money in circulation) thereby giving the shadow for the substance of a debt. 2d because I am, in a manner, rendered unable to do it by the ungenerous, not to say dishonest practices of most of my debtors, who paid me with a shilling or Sixpence in the pound, by which, & other means, I have sustained a loss of at least ten thousand pounds during my absence, and 3d because my creditors let their claims sleep till the annihilation of paper money and are now receiving, as indeed every person ought to do, specie, or its equivalent, to the full amount.
A Mode so unequal, has pressed hard upon me under the Deprivation of Crops, & want of a market for the little that were raised.
The Bonds that were taken at the Sales beforementioned were put into the hands of Mr Craven Peyton to collect, as appears

by his receipt to Lund Washington of the 7th of April 1776; copy of which I will send Colo. Geo. Nicholas that he may see how they have been accounted for; as I will also do the receipts from the same person for Colo. Stephen’s bond for £230, and Majr McDonalds for £56. The other Bonds remain where you informed me they were deposited, subject to the conditions, & directions, pointed to in your letter of the 10th of Jany 1774.
With respect to your Book Debts, my letters of the 10th of June, 20th of Augt, & 15th of Novr 1774 will have informed you of the difficulties which then occurred in every attempt that was made to collect the ballan[ce]s & these difficulties encreased as often as they were thereafter renewed; nothing therefore could be done without going into Courts of Justice, which soon, thereafter, were shut; and were not opened before I left home; after which, upon the first intimation of your wish that Robt Carter Nicholas Esqr. or Colo. Fielding Lewis might be empowered to direct your affairs, I addressed both those Gentn on the subject. The latter, on acct of his declining state of health, desired to be excused; from the former I never got an answer. Equally unsuccessful was I in my application to his son, (after I had heard of his entering upon the duties of the trust) when I informed him that papers were in my possession which might be necessary for his government. In April last however, I saw Colo. Nicholas in Richmond, & repeating what I had before written, he assured me that every attempt to recover debts that were not reduced to specialties, were altogether unavailing; but that he would direct your Manager (Mr Muse) to receive the Books, Papers &ca from me. As these were not necessary for any purposes he could have, and no inconvenience would attend their remaining with me (for they are in your own Escroitore) I thought it better, & advised, that they should remain here; which Colo. Nicholas readily consenting to, here they will be, till you may think proper otherwise to dispose of them. No settlement having been made of the Bloomery Accts by Messrs Adam & Campbell before I left home, though the matter was repeatedly pressed upon them as may appear by the letters which have passed, I was restrained by your instructions of the 31st of March 1774 from executing deeds for the Land belonging to that concern, & Colo. Carlyles bond depending upon this Settlement, as you will perceive by the letter before alluded to, remains as it did; for I have heard nothing of this business since my return.

Among other papers which I have found in my researches is the inclosed letter from Mr Athawes. as it is of no use here, but may serve to compare with the transactions of that date respecting your estate in England, I send it. The Pictures, for directions concerning which I applied in my letter of the 20th of Augt 1774 were (not having recd any before my departure) left standing at Belvoir; and, unfortunately, perished with the house.
For the furniture of your blue room—which had been removed to this place (out of Mr Morton’s way) during my absence—for which I intend to allow whatever you might think it was worth (as we were under the necessity, it seems, of using it)—and of which you have been pleased to request my acceptance, my grateful acknowledgements of thanks are due—but as it was used under full expectation of paying for it I am very willing, & ready to pay for it accordingly.
There is, with the papers in my possession, a sealed packet endorsed “A copy of G.W. Fairfax’s last Will and testament, which he begs not be opened untill his death is confirmed, or a subsequent one is produced” It shall remain sealed as desired; & be kept safe, unless you should incline to recall it.
I might, my dear Sir, have gone more into the detail of this business. I might have given you the corrispondencies between your Steward & your Collectr, & myself; & between me & others, respecting your concerns in this Country; but from the recurrence which I have had to the copies of my letters to you, I perceive it is sufficient to refer to them. The letters of the 25th of Septr 15th of Octr & 30th of Decr 177⟨3⟩—15th of May, 10th of June, 20th of Augt & 15th of Novr 1774—and 6th of Apl and 31st of May 1775 previous to my taking command of the Armys of America, contain a full, & accurate acct of every thing that had occurred relative to your business, which had fallen under my notice—They transmitted copies of all the Accts which had been rendered to me by yr Steward & Collectr. They inclosed Bills which had been purchased with your money. And they gave an Acct of all the monies wch had been paid me for your use. And my letter of the 26th of July 1775 informed you of my then situation—the impracticability of my giving further attention to your business—& the indispensable necessity therefore of your employing another Attorney.
From that period, untill my return to Virga in the beginng of the year 1784, I remained in total ignorance of yr business; &

had nearly as little knowledge of my own. How much my own suffered in that space, I have already informed you; and I have reason to suspect, from what I have heard, that yours was not under the best management—Willis with his family are removed to the state of Georgia & Peyton is dead—but all these matters you are, doubtlessly, informed of in a more regular & authentic way by Colo. Nicholas. With sentiments of very great regard & friendship, I am, My dear Sir, Yr Most Obedt & Affecte Hble Servant

Go: Washington

